UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported):January 17, 2012 WESTMORELAND COAL COMPANY (Exact Name of Registrant as Specified in Charter) Delaware 001-11155 23-1128670 (State or Other Jurisdiction of Incorporation) (Commission File Number) (I.R.S. Employer Identification No.) 9540 South Maroon Circle, Suite 200, Englewood, CO80112 (Address of Principal Executive Offices)(Zip Code) Registrant’s telephone number, including area code: (855) 922-6463 (Former Name or Former Address, if Changed Since Last Report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): o Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) o Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) o Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) o Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 8.01.Other Information On January17, 2012, the Company issued a press release announcing that it plans to issue $130 million aggregate principal amount of senior secured notes that will mature in 2018 and bear interest at 10.75% in a proposed private offering to “qualified institutional buyers” as defined in Rule144A under the Securities Act of 1933, as amended, and non-U.S. persons outside the United States under Regulation S under the Securities Act of 1933, as amended.The press release is filed as Exhibit99.1 to this Current Report on Form8-K and is incorporated herein by reference as if set forth in full herein. Item 9.01.Financial Statements and Exhibits (d)Exhibits Exhibit No. Description Press Release of Westmoreland Coal Company dated January 17, 2012 SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. WESTMORELAND COAL COMPANY Date:January 17, 2012 By: /s/ Kevin Paprzycki Kevin Paprzycki Chief Financial Officer and Treasurer EXHIBIT INDEX Exhibit No. Description Press Release of Westmoreland Coal Company dated January 17, 2012
